                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                  7:18-CV-42-D

 JAMES WALLACE BADER,                            )
                                                 )
                Plaintiff,                       )
                                                 )         PROTECTIVE ORDER
        v.                                       )    ON CONFIDENTIAL INFORMATION
                                                 )              FROM DSS
 PETER S. OEHL, in his individual capacity,      )
                                                 )
                Defendant.                       )



       This case comes before the court on the parties’ consent motion (D.E. 17) pursuant to Fed.

R. Civ. P. 26(c) for entry of an order to allow employees of New Hanover County Department of

Social Services (“DSS”) to disclose certain confidential information. Specifically, DSS records

and information (hereinafter, “Confidential Information”) have been produced by the parties in

this case and the parties intend to question current and former DSS employees about the

information. Pursuant to North Carolina state law, Confidential Information may be disclosed by

DSS and its employees only under court order. See N.C. Gen. Stat. §§ 7B-302(a1) & 7B-2901(a);

10A N.C. Admin. Code 69.0505. There being consent from the parties and DSS to the entry of a

protective order on Confidential Information, the court hereby ALLOWS the motion, and

APPROVES and ADOPTS the terms of the parties’ proposed Consent Protective Order, subject

to the modifications reflected herein:

       1.      Upon proper request pursuant to the Federal Rules of Civil Procedure, the parties

may obtain Confidential Information from DSS. A party may designate any discovery material as

“Confidential Information” pursuant to this Consent Protective Order only if such party believes

in good faith that such discovery material qualifies for protection under North Carolina state law
and Federal Rule of Civil Procedure 26(c). Witnesses currently or formerly employed by DSS,

including Stephanie Matthews, Mandy Hancock, Nancy Weiss, and Dean Hollandsworth, may

testify about Confidential Information at a deposition and trial consistent with this Consent

Protective Order.

       2.      Confidential Information obtained from DSS in this action, including any portions

of a deposition transcript containing Confidential Information, shall be clearly and prominently

marked on its face with the designation “CONFIDENTIAL.” Confidential Information does not

include any DSS records that were produced without a designation of confidentiality in In the

Matter of A.R.B. and M.R.B., 14 JA 10, 14 JA 70 (New Hanover County) or State v. James Wallace

Bader, 15 CR 52159-62 (New Hanover County).

       3.      In the absence of written permission from the parties or an order by the court, any

Confidential Information obtained in accordance with the provisions of paragraph 1 above shall

not be disclosed to any person other than: (i) the court and the employees thereof; (ii) court

reporters and stenographers engaged for the taking of testimony; (iii) counsel to this action,

including insurance carrier representatives and necessary secretarial, paralegal and clerical

personnel assisting such counsel; (iv) experts and their staff who are employed for the purposes of

this litigation; (v) witnesses who are testifying about this Confidential Information; (vi) counsel

for and employees of DSS; and (vii) parties or witnesses as necessary to prepare for testimony in

this action, whether at trial or at other proceedings in this action. Any Confidential Information

shall be used solely for the purpose of this civil action, which may include preparation for trial.

       4.      Confidential Information obtained in accordance with the provisions of paragraph

1 above shall not be made available to any person designated in paragraph 3 (iv) - (vii) unless he

or she agrees to be bound by the terms thereof, agrees not to reveal such Confidential Information


                                                  2
                                       WESTERN DIVISION

                                       No.5: IO-mj-OI452-JG


  UNITED STATES OF AMERICA,                       )
                  Plaintiff,                      )
                                            )         ORDER
to anyone other than another person designated in paragraph 3, and agrees to utilize such
            v.                                   )
                                                 )
Confidential Information solely for purposes of this litigation.
 MOHAMMED EL-GAMAL,                              )

                       Defendant.                )
       5.        The provisions of Local Civil Rule 79.2, E.D.N.C., along with Section V.G of the

ECF Administrative Policies and Procedures Manual cited therein, shall control the filing of sealed
       This matter is before the Court on "EI-Gamal's Motion to Release Property Bond."

documents.
       FOR GOOD CAUSE SHOWN, the Motion is ALLOWED. The Clerk is directed to release

       6. placed
  the Bond    ThisonOrder is entered without
                     Dr. EI-Gamal's  property.prejudice to any party seeking further orders from the

court regarding the
                 SO additional
                     ORDERED.  disclosure of, or restriction of, Confidential Information.

       SO ORDERED, this 19th day of December 2018.
         This the ~ day of June, 2011.

                                                      _________________________
                                                      James E. Gates
                                                      United States Magistrate Judge




                                                 3
